This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0119

                                 State of Minnesota,
                            Commissioner of Human Services,
                                      Appellant,

                                           vs.

                                        S. A. D.,
                                       Respondent.

                                Filed September 2, 2014
                                       Reversed
                                     Chutich, Judge

                              Ramsey County District Court
                               File No. 62-K1-06-004880

Lori Swanson, Attorney General, Marsha Eldot Devine, Assistant Attorney General, St.
Paul, Minnesota (for appellant)

S.A.D., Forest Lake, Minnesota (pro se respondent)


         Considered and decided by Halbrooks, Presiding Judge; Ross, Judge; and Chutich,

Judge.

                         UNPUBLISHED OPINION

CHUTICH, Judge

         In this records-expungement appeal, the commissioner of human services

challenges the district court’s order expunging S.A.D.’s criminal records held by the

Minnesota Department of Human Services (DHS), an agency in the executive branch.
Because the district court exceeded the scope of its inherent authority when it expunged

DHS records, we reverse.

                                            FACTS

          In December 2006, the state charged S.A.D. with felony theft by swindle and

felony check forgery (offer/possess with intent to defraud). See Minn. Stat. §§ 609.52,

subd. 2(4), .631, subd. 3 (2006). She pleaded guilty to the check-forgery charge, and the

state dismissed the theft charge. S.A.D. received a stay of imposition, and the district

court placed her on 10 years of supervised probation with conditions. When S.A.D. was

discharged from probation in June 2012, her felony conviction was reduced to a

misdemeanor. See Minn. Stat. § 609.13, subd. 1(2) (2006).

          On May 31, 2013, S.A.D. filed a Petition for Expungement with the Ramsey

County District Court. DHS, the Ramsey County Attorney’s Office, and the Bureau of

Criminal Apprehension (BCA) opposed the petition. The district court granted S.A.D.’s

expungement petition for all of her criminal records relating to the theft charge and the

check-forgery charge and conviction that were held by the judicial branch and all

agencies except for the BCA. DHS requested reconsideration, and before the district

court ruled on its request, it filed a notice of appeal to this court.

                                       DECISION

          DHS challenges only the expungement of respondent S.A.D.’s criminal records

held by DHS. S.A.D. did not submit a brief. Nevertheless, we review the appeal on the

merits.     See Minn. R. Civ. App. P. 142.03.          A district court’s authority to order

expungement of criminal records arises from statute or its inherent authority to grant


                                                2
relief. See State v. Ambaye, 616 N.W.2d 256, 258 (Minn. 2000). We review a district

court’s decision whether to expunge criminal records for an abuse of discretion, but we

review de novo whether the district court acted within the scope of its inherent authority

to expunge. State v. M.D.T., 831 N.W.2d 276, 279 (Minn. 2013).

          DHS contends that the district court lacked authority to order DHS to expunge

S.A.D.’s records. In cases where, as here, no statutory authority to expunge exists, a

district court may have inherent judicial authority to expunge a petitioner’s records. Id.

This authority arises in two situations. Id. at 280–81.

          The first situation is when the petitioner’s constitutional rights are “seriously

infringed by retention of his records.” In re R.L.F., 256 N.W.2d 803, 808 (Minn. 1977).

S.A.D. sought expungement of her records for employment reasons. She did not allege in

her petition for expungement that expungement is necessary to protect her constitutional

rights.

          The second situation is when doing so is “necessary to the performance of judicial

functions.” M.D.T., 831 N.W.2d at 281 (quotation omitted). If, and only if, the district

court concludes that expungement is necessary to the performance of a judicial function,

it must then determine “whether expungement will yield a benefit to the petitioner

commensurate with the disadvantages to the public from the elimination of the record and

the burden on the court in issuing, enforcing and monitoring an expungement order.”

State v. C.A., 304 N.W.2d 353, 358 (Minn. 1981).

          The supreme court in M.D.T. clarified the limits of the judiciary’s inherent

authority to expunge records held by the executive branch. Relevant to expungement, the


                                              3
legislature enacted chapter 609A and the Minnesota Government Data Practices Act to

strike a balance between public access and privacy rights. M.D.T., 831 N.W.2d at 282–

83. Thus, “[i]t is not necessary to the performance of a judicial function to strike the

balance differently.” Id. at 283. M.D.T. makes clear that courts do not have inherent

authority to expunge executive branch records because expungement is not necessary to

the performance of a judicial function “as contemplated in our state constitution.” Id. at

280 (quotation omitted). “[T]he authority the judiciary has to control its own records

does not give the judiciary inherent authority to reach into the executive branch to control

what the executive branch does with records held in that branch, even when those records

were created in the judiciary.” Id. at 282. Expungement of executive branch records

would fail to “respect the equally unique authority of another branch of government.” Id.

(quotation omitted).

       We recognize that the record shows that S.A.D. has been law abiding for the last

eight years and that her criminal record has made it difficult for her to find employment.

But, under M.D.T., we are required to conclude that the district court did not have the

authority to expunge her records. And because the expungement of S.A.D.’s records held

by DHS exceeded the district court’s inherent authority, no balancing of competing

interests is allowed. See id. at 284. We must, therefore, reverse the district court’s order

to the extent it applies to records held by DHS.

       Reversed.




                                             4